J-584007-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE SUPERIOR COURT OF
PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA

Appellee

SHAUN C. WARRICK

l
l
l
l
l
l
l
l
v. l
l
l
l
l
l
l
l

Appellant No. 6 EDA 2016

Appeal from the Judgment of Sentence August 20, 2015
In the Court of Common Pleas of Philadelphia County
Crirninal Division at No(s): CP-51-CR-0004005-2011

CP-Sl-CR-OOO4006-2011

BEFORE: OLSON, SOLANO and FITZGERALD,* .U.
MEMORANDUM BY OLSON, J.: FILED January 12, 2017

Appe|lant, Shaun C. Warricl